Exhibit 99.1 LETTER OF TRANSMITTAL for OFFER TO EXCHANGE Pass Through Certificates, Series 2007-1, which have been registered under the Securities Act of 1933, as amended, for any and all outstanding Pass Through Certificates, Series 2007-1, of DELTA AIR LINES, INC. Pursuant To The Prospectus, Dated , THE EXCHANGE OFFER WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON , 2008, UNLESS THE EXCHANGE OFFER IS EXTENDED (THE “EXPIRATION DATE”). TENDERS OF OLD CERTIFICATES MAY BE WITHDRAWN AT ANY TIME PRIOR TO 5:00 P.M. ON THE EXPIRATION DATE. To the Exchange Agent: U.S.
